Citation Nr: 0015275	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1990.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO, continued the 10 percent 
disability evaluation for service-connected skin rash of the 
groin, feet, and hands; denied entitlement to service 
connection for bilateral knee disorder; and denied reopening 
the claim of entitlement to service connection for a low back 
disorder.

The veteran did not submit a notice of disagreement as to the 
issue of entitlement to an evaluation in excess of 10 percent 
for skin rash of the groin, feet, and thus this claim is not 
otherwise considered part of the current appellate review

In April 1998 the RO reopened the claim of entitlement to 
service connection for a low back disorder and granted 
service connection for low back strain, assigning a 
10 percent disability evaluation, effective June 20, 1995.  
The veteran has not filed a notice of disagreement following 
the grant of service connection for low back strain, and thus 
that claim is no longer on appeal.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).

In April 1998 the RO affirmed the denial of entitlement to 
service connection for bilateral knee disorder.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral knee disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that in December 1970, the 
veteran fell off a bicycle and sustained multiple abrasions.  
The documentation did not provide the location of the 
abrasions.

In January 1973 the veteran complained of back pain.  
Examination of the extremities was negative.

A September 1976 clinical evaluation of the veteran's lower 
extremities was normal.  In a report of medical history 
completed at that time, the veteran stated "no" to ever 
having or having then "trick" or locked knee.

A June 1977 clinical evaluation of the lower extremities was 
normal.

In May 1982 the veteran complained of low back pain and left 
leg pain.  Deep tendon reflexes were 2+ and equal.  The 
assessment was left leg pain.  He was seen two days later for 
back pain with radiation into the calf of the left leg.  The 
examiner stated that the left lower leg revealed muscle spasm 
and tenderness.  The assessment was left leg pain.

In June 1982 he continued to complain of left leg pain.  The 
impression was left sciatica.

In July 1982 he was examined as to the possible sciatica.  
The examiner stated that muscle strength testing was normal.  
There was no atrophy.  Motor strength, sensory examination, 
and reflexes were noted to have no deficits.  The veteran's 
gait was normal, and he could heel-and-toe walk.  The 
impression was that the veteran had predominantly mechanical 
low back pain with no strong evidence of nerve root 
compression.

In December 1983 the veteran reported pain in his right knee 
cap, which had started one week prior.  He denied any recent 
or old injury.  Examination of the knee revealed a tender 
patellar area, but no tenderness to patella pressure.  There 
was no edema and no dislocating patella.  The examiner stated 
the joint was stable.  The impression was mild chondromal 
patella.

A December 1984 clinical evaluation of the veteran's lower 
extremities was normal.

In October 1987 the veteran complained of back pain with 
radiation to the right thigh.  Physical examination revealed 
that neurological and vascular examination of the lower 
extremities was normal.  The assessment was low back pain.

An October 1989 clinical evaluation of the veteran's lower 
extremities was normal.  A report of medical history 
completed at that time shows the veteran stated "no" to 
ever having or having then "trick" or locked knee.

The veteran submitted an application for compensation and 
pension in May 1991.  He did not include a claim of 
entitlement to service connection for a bilateral knee 
disorder.

In November 1991 the veteran was hospitalized at a VA 
facility for an umbilical hernia repair.  Physical 
examination of the extremities was within normal limits.

A March 1992 VA examination report shows that examination of 
the extremities revealed normal reflexes and pulses.  No 
diagnosis related to the veteran's knees was entered.

A May 1993 private medical record shows the veteran 
complained of his left knee being swollen.  No diagnosis was 
entered as to the knees.

In June 1995 the veteran reported that he had slipped and 
fallen on concrete and had injured his left knee.  He 
reported right knee pain as well.  The examiner stated he had 
looked at the left knee, which looked "quite normal."  
There was no swelling, and the medial, collateral, and 
cruciate ligaments were intact.  The examiner stated that he 
had informed the veteran if the pain in his left knee 
continued, he should see an orthopedist.  No diagnosis was 
entered as to the knees.

The veteran submitted a copy of his "Department of Labor and 
Industries" claim related to the May 19, 1995 injury he had 
sustained at work when he had injured his low back and left 
knee.  The private chiropractor who filled out the "Doctor 
Information" addressed only the back injury.

A May 1997 VA examination report shows that straight leg 
raising was negative bilaterally.  Motor examination was 5/5 
as to the distal motor groups of the lower extremities.

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  




Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 5 
Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claim of 
entitlement to service connection for a bilateral knee 
disorder must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

The veteran claims that service connection is warranted for a 
bilateral knee disorder because he started having problems 
with his knees in service, when he had fallen down on his 
knees as a result of back pain.  The veteran is competent to 
state that he injured his knees in service.  The service 
medical records show that he complained of left leg pain, but 
never reported left knee pain.  

In December 1983, he reported pain in his right knee cap, but 
denied having sustained any recent or remote injury.  A 
diagnosis of mild chondromal patella was entered.  Subsequent 
clinical evaluations of the veteran's lower extremities were 
normal, and he denied ever having had "trick" or locked 
knee in 1989.



Thus, as stated above, the veteran is competent to allege 
that he sustained injuries to his right and left knees in 
service.  He is not, however, competent to state that he 
developed a bilateral knee disorder while in service, as that 
requires a medical opinion.  Regardless of such, his claim 
fails because he has not brought forth evidence of a current 
diagnosis of a bilateral knee disorder.

The post service medical records show the veteran's left knee 
was swollen in May 1993.  He reported he injured his left 
knee on May 19, 1995, when he slipped on water and fell while 
at work.  He subsequently filed a worker's compensation claim 
for such injury and submitted a copy of his claim.  The 
information filled out on the application by a medical 
professional reveals only complaints and a diagnosis related 
to low back and thigh pain.  It is silent for any bilateral 
knee pain, to include a diagnosis related to bilateral knee 
pain.

In June 1995, the veteran reported to a private physician 
that he had injured his left knee two weeks prior and 
reported pain in both knees.  The examiner stated that the 
veteran's left knee looked quite normal.  No diagnosis was 
entered as to either knee. 

Therefore, the medical evidence of record does not 
demonstrate that the veteran has a bilateral knee disorder 
for which service connection may be granted.  The Court has 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau, 2 Vet. App. at 143-44.  

Because there is no evidence of a current and competent 
diagnosis of a bilateral knee disorder, the Board must deny 
the claim as not well grounded.  Id.; see also Caluza, 7 Vet. 
App. at 505.




Although the veteran has stated that he has a bilateral knee 
disorder, he is a lay person, and his opinion is not 
competent.  See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494.  The veteran's unsupported opinion does not give 
rise to a well-grounded claim.

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran has a bilateral knee disorder.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in April 1996 and a 
supplemental statement of the case in April 1998.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  



The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen this claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded, the 
doctrine of reasonable doubt has no application to this 
claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a bilateral knee 
disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

